            Case 1:19-cv-03840-WMR Document 180 Filed 12/23/19 Page 1 of 28




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

   JANE DOE 1
                                                      Civil Action No.
                    Plaintiff,                        1:19-cv-03840
   v.

   RED ROOF INNS, INC., et al.                         JURY TRIAL DEMANDED,
                    Defendants.                        Pursuant to Fed. R. Civ. P. 38


      PLAINTIFF’S RESPONSE TO DEFENDANT CHOICE HOTELS
      INTERNATIONAL, INC.’S MOTION TO DISMISS PLAINTIFF’S
     AMENDED COMPLAINT OR, IN THE ALTERNATIVE, TO STRIKE

            Defendant Choice Hotels International, Inc. (“Choice”) is in the hotel

business. At the Suburban Extended Stay (“SES”) in Chamblee, Georgia, guests

were welcomed with comfortable bedding and convenient amenities. Plaintiff

Jane Doe 1 enjoyed none of these when, in over 20 separate occasions, from 2011

to 2016 she was trafficked out of the SES—sold to as many as 20 buyers a day

for commercial sex. Choice did more than look the other way, it facilitated her

trafficking, and profited from the rental of every room every time she stayed,

sometimes for more than two weeks at a time. Plaintiff seeks to recover for the

injuries caused by Choice under the Trafficking Victims Protection

Reauthorization Act, Georgia RICO, and negligence.


1830198.6
                                              1
            Case 1:19-cv-03840-WMR Document 180 Filed 12/23/19 Page 2 of 28




                                STATEMENT OF FACTS

            Choice profited from a sex trafficking venture operating out of the SES.

Plaintiff is one survivor of that sex trafficking venture. Am. Compl. [Doc. 87] ¶¶

2, 8–9. SES employees accepted payments from Plaintiff’s traffickers to work as

lookouts. Id. ¶ 178. Two employees were in regular communication with

Plaintiff’s trafficker, to discuss their pay-offs, id. ¶ 180, to offer rooms in the

“usual spot,” and to warn the traffickers if police were present. Id. ¶¶ 181–82.

A third employee also worked for Plaintiff’s traffickers. Id. ¶ 183. When Jane

Doe 2 asked this employee for help to escape, he notified her trafficker. Id. ¶¶

183–84. As a result, Jane Doe 2’s trafficker ruthlessly beat her. Id. ¶ 184. SES

employees ignored the trash cans filled with condoms, the frequent requests for

towels, and the absence of personal items in Plaintiff’s possession—all well-

established and readily observable evidence of sex trafficking. Id. ¶¶ 185–86.

            The SES sex trafficking venture extended to management, owners, the

franchisor, and others. Id. ¶ 172. Choice, among other things, managed,

oversaw, and controlled the operations of the SES. Id. ¶ 28. Choice

implemented rules and regulations for the hotel’s operations, including the

handling of internal complaints that made Choice aware of sex trafficking at the

SES. Id. ¶¶ 192–95. Choice managers and inspectors sent to examine the hotel

were aware of the open and obvious signs of Plaintiff’s sex trafficking at the SES
1830198.6
                                              2
            Case 1:19-cv-03840-WMR Document 180 Filed 12/23/19 Page 3 of 28




including Plaintiff’s and other victims’ physical condition, the number of daily

buyers, and the state of the rooms in which the trafficking occurred. Id. ¶¶ 185–

88. The signs of sex trafficking were so obvious, other guests routinely posted

graphic public reviews reporting widespread crime and prostitution at the hotel,

of which Choice was aware. Id. ¶¶ 190–91. Numerous deaths and prostitution

arrests occurred at the hotel, which also alerted Choice to the type of crimes on

the property. Id. ¶¶ 196–97.

            In 2010, Choice knew it had a problem with sex trafficking in its hotels

and faced public pressure to take action to address this problem. Id. ¶ 98.

Despite this knowledge, id. ¶ 175, Choice failed to adequately train its

employees, maintain a safe premises, or protect its invitees. Id. ¶ 731. All the

while, Choice profited from the sex trafficking venture at the SES by receiving

revenue generated from the rental of rooms in which Plaintiff and other victims

were trafficked. Id. ¶ 173.

                                   LEGAL STANDARD

            On a motion to dismiss, this Court must take the “factual allegations in

the complaint as true and construe them in the light most favorable to” the

plaintiff. Edwards v. Prime, Inc., 602 F.3d 1276, 1291 (11th Cir. 2010). That is,

the Court must construe the Amended Complaint “broadly,” such that it need

only include “enough factual matter to . . . suggest the required element[s]” for a
1830198.6
                                              3
            Case 1:19-cv-03840-WMR Document 180 Filed 12/23/19 Page 4 of 28




claim. Watts v. Fla. Int’l Univ., 495 F.3d 1289, 1295 (11th Cir. 2007) (quoting

Bell Atl. v. Twombly, 550 U.S. 544, 556 (2007)). Plaintiff’s claims may only be

dismissed if “the facts as pled do not state a claim for relief that is plausible on

its face.” Edwards, 602 F.3d at 1291 (citations omitted).

                    ARGUMENT AND CITATION OF AUTHORITY

I.          The Amended Complaint is not a Shotgun Pleading.

            A complaint need only provide “a short and plain statement of the claim

showing that the pleader is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). Neither

detailed factual allegations nor “technical forms of pleading . . . are required.”

Crowe v. Coleman, 113 F.3d 1536, 1539 (11th Cir. 1997).

            Choice argues that by grouping it with other named defendants, the

Complaint fails to specify which Defendants “allegedly took which specific

actions set forth in the Amended Complaint.” Mot. to Dismiss [Doc. 133] at 3.

Quality Auto Painting Ctr. of Roselle, Inc. v. State Farm Indem. Co., 917 F.3d

1249, 1274 (11th Cir. 2019) (“the gist of the problem with group pleading . . . is

the failure to give fair notice to each named defendant of the claims against it.”).

            Choice’s motion fails, however, because “[w]hen multiple defendants are

named in a complaint, the allegations can be and usually are to be read in such

a way that each defendant is having the allegation made about him

individually.” Crowe, 113 F.3d at 1539; Kyle K. v. Chapman, 208 F.3d 940, 944
1830198.6
                                             4
            Case 1:19-cv-03840-WMR Document 180 Filed 12/23/19 Page 5 of 28




(11th Cir. 2000)(Where complaint accuses defendants collectively, “[t]he

complaint can be fairly read to aver that all defendants are responsible for the

alleged conduct.”).1 That is what Plaintiff has done here with the allegations

against the “Suburban Extended Stay Defendants,” which is specifically defined

to include Choice. Am. Compl. ¶ 28; see Quality Auto Painting, 917 F.3d at 1274

(reversing a district court’s 12(b)(6) dismissal of claims based on a purported

violation of the group pleading doctrine where “defendants” was specifically

defined). Choice’s argument is contrary to binding law of the Eleventh Circuit

and any dismissal based on group pleading would be erroneous.2

            Choice also requests that the Court strike paragraphs 1, 5–7, 74–80, and

1See also Crespo v. Coldwell Banker Mortg., 599 F. App’x 868, 872 (11th Cir.
2014) (applying post-Iqbal); FTC v. Hornbeam Special Situations, LLC, 308 F.
Supp. 3d 1280, 1288 (N.D. Ga. 2018) (rejecting argument that group pleading
rule did not apply following Iqbal).
2 To the extent Choice’s motion criticizes the Amended Complaint generally as a
“shotgun pleading,” that argument should also be rejected. Although Choice
does not attempt to explain why it contends the Amended Complaint is a
shotgun pleading, as Choice’s motion acknowledges, only the specific paragraphs
applicable to Choice, are incorporated into the claims against it. Mot. to Dismiss
at 7 n.2. (identifying paragraphs 1–6, 28-32, 70–106, 172–98, 327–32).
      In fact, the paragraphs identified in Choice’s motion specifically direct
Choice to the facts alleged against it. See Am. Compl. ¶¶ 28–32 (defining
defendants and giving jurisdictional facts); 70-106 (explaining the nature and
harm of sex trafficking and specifically how hotels, including Choice, benefit
from it); 172–98 (specific factual support describing how Choice participated in
and financially benefited from Plaintiff’s trafficking at the SES). Choice does not
describe how, in more specific terms, the Amended Complaint is a shotgun
pleading and the Court should deny Choice’s motion on those grounds.
1830198.6
                                             5
            Case 1:19-cv-03840-WMR Document 180 Filed 12/23/19 Page 6 of 28




83–90 as “impertinent and salacious.” Motion to Dismiss at 9. Motions to strike

are “disfavor[ed] and are often considered time wasters.” TracFone Wireless,

Inc. v. Zip Wireless Prods., Inc., 716 F. Supp. 2d 1275, 1290 (N.D. Ga. 2010)

(citation and internal punctuation omitted). A motion to strike “is a drastic

remedy” that should only be resorted to “when the pleading to be stricken has no

possible relation to the controversy.” Augustus v. Bd. of Pub. Instruction of

Escambia Cty., Fla., 306 F.2d 862, 868 (5th Cir. 1962). Choice seeks to strike

paragraphs that describe human sex trafficking in Atlanta and the role the hotel

defendants play in facilitating and profiting from that venture. These facts are

directly relevant to Plaintiff’s claims and there is no basis for this Court to strike

those paragraphs.

II.         Plaintiff has Alleged Choice’s Liability under the TVPRA.

            Plaintiff asserts claims against Choice under the civil remedy provision of

the TVPRA. 18 U.S.C. § 1595. Section 1595 provides damages and attorneys’

fees for a victim of a violation of 18 U.S.C. § 1591 against (1) the perpetrator, or

(2) “whoever knowingly benefits, financially or by receiving anything of value

from participating in a venture which that person knew or should have known

has engaged in a violation of [§ 1591].”

            The plain language of the TVPRA refutes Choice’s motion entirely.

Although the TVPRA presents issues of first impression in the Eleventh Circuit,
1830198.6
                                              6
            Case 1:19-cv-03840-WMR Document 180 Filed 12/23/19 Page 7 of 28




its text is plain and unambiguous and the Court’s inquiry should cease there.

Robinson v. Shell Oil Co., 519 U.S. 337, 340 (1997). Further, Choice’s

arguments against hotel liability for claims under the TVPRA have been

rejected in every federal case in which they were argued.3

            Plaintiff asserts three claims against Choice under § 1595 of the TVPRA: a

perpetrator claim alleging a violation of § 1591(a)(1) (Count 7); a perpetrator

financial beneficiary claim alleging a violation of § 1591(a)(2) (Count 8); and a

negligent financial beneficiary claim under § 1595(a) (Count 9). Though each of

these claims have distinct elements, Choice attacks four elements it implies are

at issue under “the TVPRA” generally.

            A.    Plaintiff has Properly Alleged Acts and Omissions

            As to Choice, the elements of a § 1591(a)(1) violation are: (1) harboring

(knowingly providing a place for), or maintaining (keeping in existence, “by any

means”) a person (2) “knowing, … or in reckless disregard of the fact” that that




3Choice’s motion implies there is a body of binding case law requiring dismissal
under the TVPRA. There is not. There are few cases on point, none of which are
binding on this Court, and all of which were decided adversely to Choice’s
arguments. See Ricchio v. McLean, 853 F.3d 553 (1st Cir. 2017); Ricchio v. Bijal,
Inc., 386 F. Supp. 3d 126 (D. Mass. 2019); M.A. v. Wyndham Hotels & Resorts,
Inc., No. 2:19-CV-849, 2019 WL 4929297 (S.D. Ohio Oct. 7, 2019); H.H, Plaintiff
v. G6 Hospitality, LLC, No. 2:19-CV-755, 2019 WL 6682152 (S.D. Ohio Dec. 6,
2019).
1830198.6
                                               7
            Case 1:19-cv-03840-WMR Document 180 Filed 12/23/19 Page 8 of 28




person is a victim of sex trafficking.4 18 U.S.C. § 1591(a). Knowingly harboring

under the TVPRA has been found to consist of “continuing to rent [the trafficker]

the room after [the trafficker’s] conduct was manifest.” Ricchio v. McLean, 853

F.3d at 557. Plaintiff has so alleged.

            Maintaining—to keep in existence “by any means”—is a very broad

statutory prohibition that by its plain meaning encompasses acts and omissions

that allow a person’s sex trafficking to remain in existence after an entity knows

of the sex trafficking. Every TVPRA hotel sex trafficking case thus far has

either cited omissions or explicitly found omissions to be actionable under the

TVPRA. See id. at 555 (citing hotel owner indifference and ignoring plea for

help); M.A., 2019 WL 4929297, at *6 (“Defendants were on notice about the

prevalence of sex trafficking generally at their hotels and failed to take adequate

steps to train staff in order to prevent its occurrence.”); H.H, 2019 WL 6682152,

at *3 (same); see also Bistline v. Parker, 918 F.3d 849, 875 (10th Cir. 2019)

(citing acceptance of funds with “awareness and acquiescence” of their origin in

trafficking).

            Though omissions are actionable under the TVPRA, Plaintiff has also



4To “harbor” is to “provide a place, home, or habitat for.” HARBOR, The
American Heritage Dictionary of the English Language (5th ed. 2016). To
“maintain” is to “keep in existence.” Id. at MAINTAIN.
1830198.6
                                            8
            Case 1:19-cv-03840-WMR Document 180 Filed 12/23/19 Page 9 of 28




alleged that Choice, inter alia, supervised, oversaw, and controlled the

operations of the SES and was actively involved in its franchisee locations

regarding sex trafficking measures. Am. Compl. ¶¶ 28, 98, 188, 194, 385–407.

Choice’s acts and omissions are actionable under the TVPRA.

            B.   Choice Knowingly Benefitted from the Sex Trafficking of
                 Plaintiff.

            The “knowing benefit” element only applies to Counts Eight and Nine.

Every court that has ruled on a TVPRA sex trafficking claim against a hotel has

concluded the “knowing benefit” element is satisfied by the rental of a room,

including as to Choice in M.A. Ricchio v. McLean, 853 F.3d at 556 (knowing

benefit satisfied by room rental); M.A., 2019 WL 4929297, at *3 (same); H.H,

2019 WL 6682152, at *2 (same). Plaintiff has alleged Choice knew of the sex

trafficking venture at the SES and that it received a percentage of the money for

the rental of rooms in which Plaintiff’s trafficking occurred—allegations

sufficient to allege Choice knowingly benefited from this venture. Am. Compl. ¶

173.

            C.   Choice’s “Participation in a Venture” Caused Plaintiff’s
                 Injuries.

            Plaintiff has adequately alleged that Choice knowingly harbored and

maintained Plaintiff’s sex trafficking under § 1591(a)(1). Supra at 7–9. Those

allegations alone—providing a venue to Plaintiff’s sex trafficker in exchange for
1830198.6
                                            9
        Case 1:19-cv-03840-WMR Document 180 Filed 12/23/19 Page 10 of 28




a percentage of the room fee—are sufficient to allege participation in a venture,

because a much lower standard applies to the two financial beneficiary claims

under §1591(a)(2) and § 1595(a).

            Sex trafficking cannot occur without a place for sex. Choice’s hotel rooms

are essential to the sex trafficking venture because they provide the venue, the

crime scene, without which sex trafficking cannot occur. The business of the

SES is harboring, including knowingly providing a place for sex trafficking. At

minimum, Choice assisted, supported, and facilitated the provision of rooms for

sex trafficking at the SES in exchange for a percentage of the money from the

rooms used for sex trafficking. Am. Compl. ¶¶ 28, 98, 173–74, 188, 190, 192,

194–95, 385–407.

            Choice has tried and lost this argument before. M.A., 2019 WL 4929297,

at *9 (S.D. Ohio Oct. 7, 2019) (denying Choice’s motion to dismiss and finding

“Plaintiff has alleged sufficient facts to show Defendants ‘participated in a

venture’ under § 1595 by alleging that Defendants rented rooms to people it

knew or should have known were engaged in sex trafficking”); see also H.H, 2019

WL 6682152, at *5 (same).

            Unlike the defendants in United States v. Afyare, 632 F. App’x 272 (6th Cir.

2016), or the Harvey Weinstein cases, Choice is not in business with the other

Suburban Extended Stay Defendants to make movies or play soccer. They are
1830198.6
                                             10
        Case 1:19-cv-03840-WMR Document 180 Filed 12/23/19 Page 11 of 28




in business to directly profit from the rental of hotel rooms, including the rental

of hotel rooms for sex trafficking. Choice, inter alia, managed, supervised,

operated, oversaw, and controlled the operations of the SES in exchange for a

portion of the sex trafficker’s money. Am. Compl. ¶¶ 28, 98, 173–74, 188, 190,

192, 194–95, 385–407. Plaintiff has properly asserted claims under § 1595 for

Choice’s knowing violation and negligent violation of § 1591(a)(2).5

            Finally, Georgia case law cited by Choice on franchisor/franchisee liability

or the meaning of “participation” or “knowing benefits” in the TVPRA in no way

affects Plaintiff’s ability to state a claim under the TVPRA, which is a federal

statute governed by federal common law and the common law of agency. See,

e.g., Nationwide Mut. Ins. Co. v. Darden, 503 U.S. 318, 324 (1992) (adopting

common-law test to define terms under federal statute and citing the

Restatement (Second) of Agency); see also Daughtrey v. Honeywell, Inc., 3 F.3d

1488, 1492 (11th Cir. 1993) (applying Darden).




5Choice’s causation argument is without merit for the same reasons. Choice
participated by operating and controlling the venue for Plaintiff’s sex trafficking
and providing that venue to Plaintiff’s sex trafficker, without which Plaintiff’s
sex trafficking could not occur. Choice’s knowing provision of the crime scene in
exchange for a percentage of the profits from Plaintiff’s sex trafficking caused
Plaintiff’s injuries. Am. Compl. ¶¶ 388, 397, 405.
1830198.6
                                              11
        Case 1:19-cv-03840-WMR Document 180 Filed 12/23/19 Page 12 of 28




III.        The Amended Complaint States Claims Under Georgia RICO.

            A.    Plaintiff’s Georgia RICO Claims are not Barred by the
                  Statute of Limitations.

            Plaintiff’s RICO claims are not barred by the governing statute of

limitations. O.C.G.A. § 16-14-8. A statute of limitations bar is an affirmative

defense which plaintiff was not required to negate in her complaint. La Grasta

v. First Union Secs., Inc., 358 F.3d 840, 845 (11th Cir. 2004). Consequently, a

Rule 12(b)(6) dismissal on statute of limitations grounds is appropriate only if it

is apparent from the face of the complaint that the claim is time-barred. Id.

Because the face of the complaint does not establish that the RICO claims are

time-barred, dismissal on limitations grounds is inappropriate.

            Dismissal is also inappropriate because Choice incorrectly measures the

limitations period. Unlike its federal counterpart, Georgia’s RICO Act contains

a statutory limitations provision, O.C.G.A. § 16-14-8. That provision, which

governs both criminal and civil cases, remained the same from the statute’s

enactment in 1980 until 2015, when the General Assembly amended the first

sentence of § 16-14-8 as follows:

            Notwithstanding any other provision of law setting forth a statute of
            limitations, a criminal proceeding or civil action brought pursuant to
            Code Section 16-14-6 shall be commenced up until five years after
            the conduct in violation of a provision of this chapter terminates or
            the cause of action accrues.

1830198.6
                                             12
        Case 1:19-cv-03840-WMR Document 180 Filed 12/23/19 Page 13 of 28




2015 Ga. Laws 693. Prior to 2015, the limitations period for civil RICO

cases began to run when a plaintiff discovered, or reasonably should have

discovered, that she had been injured and that her injury was part of a

pattern. Blalock v. Anneewakee, Inc., 426 S.E.2d 165, 167 (Ga. Ct. App.

1992). In criminal cases, however, the limitations period commenced

running upon the termination of the violation.6

            The 2015 Amendment eliminated the different applications of § 16-14-8 in

criminal and civil cases by striking the words “or the cause of action accrues,”

leaving the words “after the conduct in violation of a provision of this chapter

terminates” as the sole point of measurement for both kinds of cases.7 Thus, the

limitations period is now measured solely by reference to the defendant’s

conduct, not the plaintiff’s injury.8



6Harper v. State, 738 S.E. 2d 584, 587 (Ga. 2013) (“Generally, prosecutions for
RICO violations must begin within five years of the termination of any violation,
O.C.G.A. § 16-14-8 . . . .”); Jannuzzo v. State, 746 S.E. 2d 238, 242 (Ga. Ct. App.
2013)(five-year statute of limitations “runs from the last overt act during the
existence of the conspiracy.”) (citation omitted).
7This uniformity between criminal and civil cases is consistent with RICO’s role
as a private attorney general statute. See Williams General Corp. v. Stone, 614
S.E. 2d 758, 760 (Ga. 2005) (recognizing RICO’s “goal of compensating victims
and providing incentive for ‘private attorney generals’ to initiate actions against
those in violation of the Act.”).
8While a plaintiff in a civil action under RICO must still establish standing
under O.C.G.A § 16-14-6(c)—that she has been “injured by reason of any
1830198.6
                                            13
        Case 1:19-cv-03840-WMR Document 180 Filed 12/23/19 Page 14 of 28




            The 2015 amendment did not revive RICO claims that became time-barred

before the amendment became effective, i.e., claims that had accrued prior to

July 1, 2010. Glock, Inc. v. Harper, 796 S.E. 2d 304, 306 (Ga. Ct. App. 2017).

But because plaintiff’s RICO claims are based on injuries that occurred after

July 1, 2010, they are not governed by Glock. Am. Compl. ¶ 176 (plaintiff was

trafficked at the SES from 2011–2016). Instead, the amended version of § 16-14-

8 applies, because the time for Plaintiff to bring her RICO claims had not

expired at the time the new version was enacted (2015) and her complaint was

filed after that enactment (2019). Because a new statute of limitation was in

effect at the time the action was filed, application of that new statute is not

retroactive.9 This means that claims based on conduct occurring after July 1,

2010 became subject to the limitations period set forth by amended § 16-14-8,

and do not become time-barred until five years after the conduct in violation of

RICO terminates.

            Plaintiff alleges both substantive and conspiracy violations of RICO. Am.

violation of Code Section 16-14-4”—that is a separate inquiry from the
limitations period.
9See, e.g., Huggins v. Powell, 726 S.E. 2d 730, 733–34 (Ga. Ct. App. 2012)
(where the new statute of limitations is in effect at the time the action was filed,
there is no question of retroactivity); Beneke v. Parker, 667 S.E. 2d 97, 102 (Ga.
Ct. App. 2008) (same); Atlanta Country Club v. Smith, 458 S.E. 2d 136, 137 (Ga.
Ct. App. 1995) (suit filed after effective date of amendment does not involve
retroactive application of statute of limitation).
1830198.6
                                             14
        Case 1:19-cv-03840-WMR Document 180 Filed 12/23/19 Page 15 of 28




Compl. ¶¶ 594–610. In a substantive RICO case, the limitations period runs

from the time the conduct in violation of the statute terminates, i.e., last act of

racketeering activity in the pattern of racketeering activity. O.C.G.A. § 16-14-8.

That act does not have to involve the plaintiff, because the definition of pattern

encompasses acts committed against similar victims, i.e., other victims of

trafficking. O.C.G.A § 16-14-3(4).10

            Similarly, in a RICO conspiracy case, the limitations period runs from the

last overt act during the existence of the conspiracy. State v. Conzo, 666 S.E. 2d

404, 406 (Ga. 2008). Because a conspirator is responsible for all acts committed

in furtherance of the criminal endeavor, Pasha v. State, 616 S.E. 2d 135, 138

(Ga. Ct. App. 2005),11 there is no requirement that each conspirator personally

commit an overt act. Instead, the limitations period is measured from the last

overt act committed by any conspirator or party to the crime. Whaley v. State,

808 S.E. 2d 88, 93 (Ga. Ct. App. 2017).12


10The Amended Complaint references the trafficking of multiple victims at the
SES. Am. Compl. ¶¶ 172, 177, 185, 187.
11See also, Akintoye v. State, 798 S.E. 2d 720, 724 (Ga. Ct. App. 2017)(“[i]t is
well settled that when individuals associate themselves in an unlawful
enterprise, any act done in pursuance of the conspiracy by any one or more of
the conspirators is in legal contemplation the act of all.”).
12Harper, 738 S.E. 2d at 590 (RICO count was timely where there was evidence
showing that one or more of the alleged conspirators committed acts of
racketeering activity within five years of the indictment).
1830198.6
                                             15
        Case 1:19-cv-03840-WMR Document 180 Filed 12/23/19 Page 16 of 28




            Plaintiff alleges that Choice’s conduct in violation of O.C.G.A. § 16-14-4

has not terminated, Am. Compl. ¶ 600, and that the conduct in violation of RICO

in which Choice participated continued to within five years of the filing of this

action. Id. ¶ 606. Because it is not apparent from the face of the complaint that

plaintiff’s RICO claims are time-barred, the motions must be denied.

            B.    Choice’s Proximate Cause Argument Fails.

            Choice contends that Plaintiff has failed to properly allege proximate

cause. But these arguments really challenge the allegations of predicate acts,

asserting Plaintiff fails to allege predicate acts directly committed by Choice. In

so doing, Choice ignores the elements of the predicate acts themselves and of

RICO generally. As noted above, Plaintiff alleges that Choice violated O.C.G.A §

16-14-4(a) and also § 16-14-6(c), by conspiring to violate subsection (a).13 A

person violates O.C.G.A § 16-14-4(a) when they obtain money, directly or

indirectly, through a pattern of racketeering activity. Evidence of two related

predicate acts is sufficient to constitute a pattern. Dorsey v. State, 615 S.E. 2d

512, 518-19 (Ga. 2005).


13 Liability for a substantive RICO violation can arise directly or as a party to a
crime. Whaley, 808 S.E. 2d at 92 (affirming RICO conviction where defendant
was found guilty both individually and as a party to a crime); O.C.G.A. § 16-2-21
(“Any party to a crime who did not directly commit the crime may be indicted,
tried, convicted, and punished for commission of the crime upon proof that the
crime was committed and that he was a party thereto . . .”)
1830198.6
                                              16
        Case 1:19-cv-03840-WMR Document 180 Filed 12/23/19 Page 17 of 28




            Acts of racketeering activity are related if they are in furtherance of one or

more incidents, schemes, or transactions that have the same or similar intents,

results, accomplices, victims, or methods of commission or otherwise are

interrelated by distinguishing characteristics and are not isolated. Cotman v.

State, 804 S.E. 2d 672, 684 (Ga. Ct. App. 2017). Financial gain is sufficient to

link acts of racketeering activity into a pattern. State v. Overton, 671 S.E. 2d

507, 517–18 (Ga. Ct. App. 2008).

            If the predicate acts are related to each other, a violation of O.C.G.A. § 16-

14-4(a) occurs if one or more of the acts which form the pattern results in the

defendant acquiring or maintaining control over property, in this case money.

Dorsey, 615 S.E.2d at 519. A person engages in a RICO conspiracy “if they

knowingly and willfully join a conspiracy which itself contains a common plan or

purpose to commit two or more predicate acts.” Cotman, 804 S.E. 2d at 684.

            Choice ignores the fact that, as members of conspiracies to violate RICO,

they are responsible for all acts committed in furtherance of the criminal

endeavor.14 There is no requirement that Choice commit a predicate act, only

that an overt act be committed by a member of the conspiracy of which it was a

part. Pasha, 616 S.E. 2d at 138. (“Thus, Pasha’s argument is unavailing, since



14   Akintoye, 798 S.E.2d at 724; Pasha, 616 S.E. 2d at 138.
1830198.6
                                               17
        Case 1:19-cv-03840-WMR Document 180 Filed 12/23/19 Page 18 of 28




there is no requirement in a conspiracy case that the State prove that Pasha

personally committed the underlying predicate offenses.”).

            Here, it is clear that Plaintiff has alleged acts of racketeering activity from

which Choice is not insulated. For example, a person commits the offense of

trafficking an individual for sexual servitude when they knowingly benefit

financially or by receiving anything of value from the sexual servitude of

another. O.C.G.A § 16-5-46(c)(3). Plaintiff alleges that Choice benefitted

financially from her sexual servitude. Am. Compl. ¶ 597.

            A corporation has liability if its agent knew or should have known that the

illegal activity was occurring. O.C.G.A § 16-5-46(j). Plaintiff alleges that Choice

knew or should have known of the illegal activity. Am. Compl. ¶¶ 188–97.

Plaintiff alleges that she was trafficked during more than 20 separate stays at

the SES, some stays lasting more than 2 weeks. Id. ¶ 176. Plaintiff further

alleges that the sex trafficking venture located at that SES comprised

traffickers, the hotel’s employees, management, owners and its franchisor.

Plaintiff also alleges that the Suburban Extended Stay Defendants which

include Choice, received revenue generated by the rental of rooms in which

Plaintiff and other victims were trafficked. Id. ¶ 173.

            Similarly to O.C.G.A. § 16-5-46, 18 U.S.C. § 1591 creates liability for

anyone who financially benefits from participation in a venture which, inter alia,
1830198.6
                                               18
        Case 1:19-cv-03840-WMR Document 180 Filed 12/23/19 Page 19 of 28




harbors, provides, or maintains persons who are coerced into engaging in

commercial sex acts. 18 U.S.C. § 1591(a). Liability may be based upon actual

knowledge or reckless disregard. Id. Plaintiff’s allegations regarding violations

of O.C.G.A. § 16-5-46 and 18 U.S.C. § 1591 are sufficient to allege that Choice

engaged in acts of racketeering activity that injured Plaintiff. In sum, Plaintiff

has alleged predicate acts and RICO violations for which Choice can be found

liable based on facts that could be proven consistent with those allegations.

IV.         Plaintiff Has Properly Alleged a Negligence Claim against Choice.

            A.    Plaintiff’s Negligence Claim is Timely.

            Plaintiff was trafficked at the SES on around 20 separate occasions from

2011 to 2016. Am. Compl. ¶ 176. Choice asserts that because the statute of

limitation for a negligence claim is two years (O.C.G.A. § 9-3-33), Plaintiff’s

negligence claim is barred. However, Choice fails to recognize that Plaintiff’s

claim was tolled by O.C.G.A. § 9-3-9915 for up to six years because it arises out of

crimes committed against her. As a result, she has up to eight years to timely

15   O.C.G.A. § 9-3-99 provides that:
            The running of the period of limitations with respect to any cause of action
            in tort that may be brought by the victim of an alleged crime which arises
            out of the facts and circumstances relating to the commission of such
            alleged crime committed in this state shall be tolled from the date of the
            commission of the alleged crime or the act giving rise to such action in tort
            until the prosecution of such crime or act has become final or otherwise
            terminated, provided that such time does not exceed six years.
1830198.6
                                              19
        Case 1:19-cv-03840-WMR Document 180 Filed 12/23/19 Page 20 of 28




assert her negligence claim.

            The Court of Appeals of Georgia examined the scope of O.C.G.A. § 9-3-99

tolling in Harrison v. McAfee, 788 S.E. 2d 872, 873 (Ga. Ct. App. 2016). In that

case, an unknown perpetrator shot the plaintiff in the arm while he was at the

defendant’s bar. Id. More than two years later the plaintiff filed a premises

liability lawsuit against the bar. Id. The Harrison court held the plaintiff’s

claim was timely because he was a victim of an alleged crime and his lawsuit

asserted a tort claim arising out of the facts and circumstances related to the

commission of that crime. Id. at 876, 878–79. The court held that § 9-3-99 tolled

the limitation period even though the defendant was not the perpetrator of the

crime, id. at 876, and even though there was no prosecution of the crime. See id.

at 873 (unknown perpetrator had “yet to be arrested or prosecuted”).

            Because Plaintiff is the “victim of [] alleged crime[s],” O.C.G.A. § 9-3-99,

and her cause of action “arises out of the facts and circumstances relating to the

commission of such alleged crime[s],” id., the limitation period for her negligence

claim was tolled for six years because no prosecution of those crimes has yet

become final. Id. Therefore, her negligence claim is time barred only to the

extent it relates to crimes occurring more than eight years prior to filing this

action. Her negligence claim arising out of crimes committed at the SES from

2012 to 2016, as well as some crimes committed in 2011, are timely.
1830198.6
                                               20
        Case 1:19-cv-03840-WMR Document 180 Filed 12/23/19 Page 21 of 28




            B.    Choice Owed a Duty of Care to Protect Plaintiff against an
                  Unreasonable Risk of Harm.

            Choice managed, supervised, oversaw, and/or controlled the operation of

the SES, and “controlled the policies and standards applicable to and enforced

(or not enforced)” at that hotel.16 Am. Compl. ¶¶ 28, 723, 174. Choice had

supervisory control and authority over the hotel, its employees, and contractors.

Id. ¶¶ 724–25. Because Choice had control over the premises, it had a duty to

exercise ordinary care to keep the premises and approaches safe. O.C.G.A. § 51-

3-1; see Stelly v. WSE Prop. Mgmt., LLC, 829 S.E.2d 871, 875 (Ga. Ct. App.

2019) (trial court erred by concluding defendant owed no duty to plaintiff

because issue of fact remained as to whether defendant exercised sufficient

control over premises).

            Plaintiff has also alleged that Choice breached its duty to properly train

employees at the SES to observe and report potential threats to the safety of

invitees. Am. Compl. ¶ 731. Because Plaintiff alleged that Choice controlled the

manner in which its franchisee executed its work, Choice “can be held liable for

the negligent training and supervision of franchisee employees.” New Star

16Choice incorrectly contends that Plaintiff alleged that Westmont, not Choice,
maintained exclusive control over the SES. Mot. to Dismiss at 4 (citing Am.
Compl. ¶ 31). All paragraph 31 alleges is that Westmont exerts complete control
over two separate entities, one of which is the title holder of the SES, not that it
or either entity exercises complete control over the SES.
1830198.6
                                              21
        Case 1:19-cv-03840-WMR Document 180 Filed 12/23/19 Page 22 of 28




Realty, Inc. v. Jungang PRI USA, LLC, 816 S.E.2d 501, 513 (Ga. Ct. App. 2018)

(citing Hyde v. Scholtzsky’s, Inc., 561 S.E.2d 876 (Ga. Ct. App. 2002)).

            Choice asks this Court to ignore Plaintiff’s allegations, and to instead

adopt Choice’s unsupported factual assertion that “Choice makes no decisions

and has no input on, much less control over . . . whether lawful or unlawful

activity occurs in guest rooms,” Mot. to Dismiss at 5, and rule that as a matter

of law Plaintiff cannot present evidence establishing that Choice owed her a

duty. Yet Choice fails to cite a single case that would support such a holding.

Rather, every decision on which it relies involves a court finding the evidence

failed to establish the existence of a duty.17 What the evidence in this case will

establish cannot be assessed on a motion to dismiss.

            C.    Choice is not Immunized from Liability Simply by Virtue of
                  Being a Franchisor.

            Choice asks this Court to adopt a new legal doctrine of franchisor

immunity by which all franchisors are immunized from the conduct of their

franchisees despite allegations the franchisor controlled the conduct of the

franchisee, and before discovery reveals facts of franchisor control. This is not

17See Sheaffer v. Marriott Int’l, Inc., 826 S.E.2d 185, 188 (Ga. Ct. App. 2019)
(plaintiff introduced no evidence to support existence of duty); Hunter v.
Ramada Worldwide, Inc., No. 1:04-cv-0062, 2005 WL 1490053, at *8 (E.D. Mo.
June 23, 2005) (same); Braucher v. Swagat Group, LLC, 702 F. Supp. 2d 1032,
1043 (C.D. Ill. 2010) (same).
1830198.6
                                              22
        Case 1:19-cv-03840-WMR Document 180 Filed 12/23/19 Page 23 of 28




the law in Georgia, and, again, Choice fails to cite a single case to support such a

proposition. Rather, case law cited by Choice states the opposite. As the court

in Hunter stated, “the mere fact that a franchise agreement governs the parties’

relationship does not automatically preclude a finding that an agency

relationship exists,” such that the franchisor may be held liable for the

franchisee’s conduct. 2005 WL 1490053, at *6. Here, Plaintiff has alleged that

Choice exercised day-to-day control over the operation of the SES by

maintaining supervisory control and authority over the hotel, its employees, and

contractors. Am. Compl. ¶¶ 28, 174, 723–25.

            Every case cited by Choice stands for the proposition that it is necessary to

evaluate the evidence of a franchisor’s control of its franchisee, either at

summary judgment or trial, in order to determine whether a franchisor may be

liable for its franchisee’s conduct.18 Plaintiff has adequately alleged that Choice

controlled the conduct of its franchisee and therefore its motion to dismiss her

18See Brooks v. Collis Foods, Inc., 365 F. Supp. 2d 1342, 1350 (N.D. Ga. 2005)
(plaintiff failed to offer evidence that franchisor exercised control of franchisee’s
operation); New Star Realty, Inc., 816 S.E.2d at 508–09 (same); Daimler
Chrysler Motors Co. v. Clemente, 668 S.E.2d 737, 746 (Ga. Ct. App. 2008) (same);
Hyde, 561 S.E.2d at 878 (same); Anderson v. Turton Dev., Inc., 483 S.E.2d 597,
601 (Ga. Ct. App. 1997); Baldino’s Giant Jersey Subs, Inc. v. Taylor, 454 S.E.2d
599, 600 (Ga. Ct. App. 1995) (same); McGuire v. Radisson Hotels Int’l, Inc., 435
S.E.2d 51, 52 (Ga. Ct. App. 1993) (same); McMullan v. Ga. Girl Fashions, Inc.,
348 S.E.2d 748, 750 (Ga. Ct. App. 1986) (same); Holiday Inns, Inc. v. Newton,
278 S.E.2d 85, 86 (Ga. Ct. App. 1981) (same).
1830198.6
                                              23
        Case 1:19-cv-03840-WMR Document 180 Filed 12/23/19 Page 24 of 28




negligence claim must be denied.

V.          Joint and Several Liability and Punitive Damages.

            Federal common-law tort principles—not Georgia law—govern the

application of the TVPRA. See Wallace v. Kato, 549 U.S. 384, 387 (2007) (federal

common law applies to federal statutory claim). Federal common law provides

for joint and several liability for indivisible injuries, such as those suffered by

Plaintiff.19 “When two or more causes produce a single, indivisible harm, ‘courts

have refused to make an arbitrary apportionment for its own sake, and each of

the causes is charged with responsibility for the entire harm.’” Burlington N. &

Santa Fe Ry. Co. v. United States, 556 U.S. 599, 614–15 (2009).

            Plaintiff’s injuries—particularly Plaintiff’s ongoing mental, emotional, and

psychological injuries—have “no reasonable basis on which to determine the

relative contribution of [Choice’s] conduct to the single harm.” FTC v. WV

Universal Mgmt., LLC, 877 F.3d 1234, 1242 (11th Cir. 2017). Under federal law,

Plaintiff need not show individual tortfeasors were working in concert or

planned to inflict damage on Plaintiff. Doc. 133 at 21. See Whyte v. Alston

Mgmt., Inc., No. 10-81041-CIV, 2012 WL 11789773, at *1–2 (S.D. Fla. Apr. 11,

19See also Watts v. Laurent, 774 F.2d 168, 179 (7th Cir. 1985) (“[It] is axiomatic
that where several independent actors concurrently or consecutively produce a
single, indivisible injury, each actor will be held jointly and severally liable for
the entire injury.” (quoting the Restatement (Second) of Torts, §§ 875, 879).
1830198.6
                                             24
        Case 1:19-cv-03840-WMR Document 180 Filed 12/23/19 Page 25 of 28




2012) (joint and several liability proper on federal statutory claim where it is

impossible to divide Plaintiff’s emotional injury; concert of action not necessary).

            Further, Choice may be held jointly and severally liable on Plaintiff’s

state-law claims if Plaintiff proves—as she has alleged—that Choice conspired

with others to knowingly benefit from Plaintiff’s trafficking. FDIC v.

Loudermilk, 826 S.E.2d 116, 127-28 (Ga. 2019). And such proof will also entitle

Plaintiff to punitive damages against Choice. O.C.G.A. § 51-12-5.1.

                                       CONCLUSION

            Plaintiff has adequately alleged facts to support each element of her

claims. Choice’s motion to dismiss and motion to strike should be denied.

            This 23rd day of December, 2019.

                                    /s/ Tiana S. Mykkeltvedt

                                    John E. Floyd
                                    Georgia Bar No. 266413
                                    floyd@bmelaw.com
                                    Manoj S. Varghese
                                    Georgia Bar No. 734668
                                    varghese@bmelaw.com
                                    Tiana S. Mykkeltvedt
                                    Georgia Bar No. 533512
                                    mykketlvedt@bmelaw.com
                                    Amanda Kay Seals
                                    Georgia Bar No. 502720
                                    seals@bmelaw.com
                                    Michael R. Baumrind
                                    Georgia Bar No. 960296
                                    baumrind@bmelaw.com
1830198.6
                                              25
        Case 1:19-cv-03840-WMR Document 180 Filed 12/23/19 Page 26 of 28




BONDURANT, MIXSON & ELMORE, LLP
1201 West Peachtree Street, N.W., Suite 3900
Atlanta, GA 30309
(404) 881-4100- Telephone
(404) 881-4111 – Facsimile

                               Jonathan S. Tonge
                               jtonge@atclawfirm.com
                               Georgia Bar No. 303999
                               Patrick J. McDonough
                               Georgia Bar No. 489855
                               pmcdonough@atclawfirm.com
                               Trinity Hundredmark
                               Georgia Bar No. 140808
                               thundred@atclawfirm.com
ANDERSEN, TATE & CARR, P.C.
One Sugarloaf Centre
1960 Satellite Boulevard, Suite 4000
Duluth, Georgia 30097
(770) 822-0900 – Telephone
(770) 822-9680 – Facsimile

                         Attorneys for Plaintiff Jane Doe 1




1830198.6
                                        26
        Case 1:19-cv-03840-WMR Document 180 Filed 12/23/19 Page 27 of 28




                                   CERTIFICATION

            The undersigned counsel hereby certifies that the foregoing PLAINTIFF’S

RESPONSE TO DEFENDANT CHOICE HOTELS INTERNATIONAL, INC.’S

MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT OR, IN THE

ALTERNATIVE, TO STRIKE was prepared using 13-point Century Schoolbook

font and complies with the margin and type requirements of this Court, per L.R.

5.1 (N.D. Ga.)

            This 23rd day of December, 2019.

                                                /s/ Tiana S. Mykkeltvedt
                                                Tiana S. Mykkeltvedt
                                                Georgia Bar No. 533512




1830198.6
                                           27
        Case 1:19-cv-03840-WMR Document 180 Filed 12/23/19 Page 28 of 28




                              CERTIFICATE OF SERVICE

            I hereby certify that on this 23rd day of December, 2019, I filed

PLAINTIFF’S RESPONSE TO DEFENDANT CHOICE HOTELS

INTERNATIONAL, INC.’S MOTION TO DISMISS PLAINTIFF’S AMENDED

COMPLAINT OR, IN THE ALTERNATIVE, TO STRIKE using the Court’s

CM/ECF system, which will automatically email the document to all counsel of

record.

            This 23rd day of December, 2019.

                                                   /s/ Tiana S. Mykkeltvedt
                                                   Tiana S. Mykkeltvedt
                                                   Georgia Bar No. 533512




1830198.6
                                              28
